           Case 1:18-vv-00922-UNJ Document 48 Filed 12/22/20 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0922V
                                          UNPUBLISHED


    KEVIN DELAPAZ,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: November 19, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Renee J. Gentry, Vaccine Injury Clinic, George Washington University Law School,
Washington, DC, for Petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On June 27, 2018, Kevin Delapaz filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain-Barré syndrome (“GBS”)
as a result of an influenza (“flu”) vaccination administered on January 20, 2014. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

      On March 27, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On November 18, 2020, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $683,398.81,
comprised of $195,000.00 for pain and suffering, $485,941.00 for past and future lost

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-00922-UNJ Document 48 Filed 12/22/20 Page 2 of 4



wages, and $2,457.81 for past, unreimbursable medical expenses. Proffer at 1-2. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $683,398.81, comprised of $195,000.00 for pain and suffering,
$485,941.00 for past and future lost wages, and $2,457.81 for past, unreimbursable
medical expenses, in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            Case 1:18-vv-00922-UNJ Document 48 Filed 12/22/20 Page 3 of 4




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

KEVIN DELAPAZ,                                      )
                                                    )
                      Petitioner,                   )
                                                    )
       v.                                           ) No. 18-922V
                                                    ) Chief Special Master Brian Corcoran
SECRETARY OF                                        )
HEALTH AND HUMAN SERVICES,                          )
                                                    )
                      Respondent.                   )
                                                    )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On March 26 2020, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered Guillain-Barre Syndrome within the Table timeframe following an influenza

vaccination, which was compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§ 300aa-10 to -34. Accordingly, on March 27, 2020, the Chief Special

Master issued a Ruling on Entitlement.

I.    Items of Compensation

       Respondent proffers that petitioner should be awarded $195,000.00 for pain and

suffering, $485,941.00 for past and future lost wages, and $2,457.81 for past, unreimburseable

medical expenses. These amounts represent all elements of compensation to which petitioner is

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
          Case 1:18-vv-00922-UNJ Document 48 Filed 12/22/20 Page 4 of 4




II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $683,398.81 in the form of a check payable to petitioner. 1 This

lump sum payment represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              s/ LARA A. ENGLUND
                                              LARA A. ENGLUND
                                              Senior Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146 Benjamin Franklin Station
                                              Washington D.C. 20044-0146
                                              Tel: (202) 307-3013
                                              E-mail: lara.a.englund@usdoj.gov

Dated: November 18, 2020



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                 2
